Citation Nr: 1235973	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1999. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a right foot disability.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a left foot disability.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a right ankle disability.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a left ankle disability.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has diabetes mellitus, type II.  



CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in March 2008, VA informed the appellant of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records and the Veteran's claim, notice of disagreement, substantive appeal and informal hearing presentation.  Significantly, the Veteran has not identified any outstanding post-service medical records. 

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that with respect to the Veteran's foot and ankle claims, VA attempted to conduct a VA examination in May 2008, but the Veteran failed to report.  There is no evidence that the Veteran did not receive notice of the examination.  Documentation in the claims file shows that the notice letter was sent to his current address, as provided and used by VBA.  No mail sent to this address has been returned to VA as undeliverable.  There is no clear evidence to rebut the presumption that the Board sent the Veteran the notice letter.  Ashley v. Derwinski, 2 Vet. App. 62 (1992) (there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary).  The September 2012 informal hearing presentation does not contend that the Veteran had good cause to miss the scheduled VA examination.  

Because of the Veteran's failure to report for the May 2008 VA examination, VA was unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the foot and ankle issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for diabetes mellitus, and as discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran has diabetes mellitus as a result of service.  

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the Veteran incurred or aggravated diabetes mellitus during active duty.  Therefore, a remand in order to obtain a medical opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Similarly, the Veteran failed to report for hearings before a Veterans Law Judge scheduled in March and May 2011.  There is no evidence that the Veteran did not receive notice of the hearings.  Documentation in the claims file shows that the notice letters were sent to his current address, as provided and used by VBA.  No mail sent to this address has been returned to VA as undeliverable.  There is no clear evidence to rebut the presumption that the Board sent the Veteran the notice letters.  Ashley, supra (there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary).  The September 2012 informal hearing presentation does not contend that the Veteran had good cause to miss the scheduled Board hearings.  

Because of the Veteran's failure to report for the Board hearings, VA was unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, supra.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran generally contends that as a result of active duty he incurred or aggravated a right foot disability, left foot disability, right ankle disability, left ankle disability, and diabetes mellitus, type II.  

The claims file, and the Veteran's Virtual VA eFolder, contain no post-service medical or treatment reports of any kind.  As noted, the Veteran has failed to identify bad sources of post-service medical or treatment records, or cooperate with VA's attempts to conduct a medical examination and hold hearings before the Board.  As a result of the complete absence of any post-service medical evidence, the record contains no competent medical evidence that the Veteran has the claimed right foot disability, left foot disability, right ankle disability, left ankle disability, or diabetes mellitus, type II.  

The Board recognizes the Veteran's general allegations in support of this claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant problems during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran, however, is not competent to diagnosis himself with a right foot disability, left foot disability, right ankle disability, left ankle disability or diabetes mellitus, type II.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of a current right foot disability, left foot disability, right ankle disability, left ankle disability, or diabetes mellitus, type II, for which service connection may be granted, service connection is not warranted for any claimed disability. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a right foot disability, left foot disability, right ankle disability, left ankle disability, or diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)















ORDER

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied. 

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


